


116 HR 8224 IH: New Philadelphia National Historical Park Act
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8224
IN THE HOUSE OF REPRESENTATIVES

September 11, 2020
Mr. LaHood introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To establish the New Philadelphia National Historical Park in the State of Illinois as a unit of the National Park System, and for other purposes.


1.Short titleThis Act may be cited as the New Philadelphia National Historical Park Act. 2.FindingsCongress finds that—
(1)Frank McWorter, an enslaved man, bought his freedom and the freedom of 15 family members by mining for crude niter in Kentucky caves and processing the mined material into saltpeter, by hiring his time to other settlers, and by selling lots in New Philadelphia, the town he founded; (2)New Philadelphia, founded in 1836 by Frank McWorter, was the first town planned and legally registered by a free African American before the Civil War;
(3)the first railroad constructed in the area of New Philadelphia bypassed New Philadelphia, which led to the decline of New Philadelphia; and (4)the New Philadelphia site is a registered National Historic Landmark.
3.DefinitionsIn this Act: (1)ParkThe term Park means the New Philadelphia Historical Park established by this Act.
(2)SecretaryThe term Secretary means the Secretary of the Interior. (3)StateThe term State means the State of Illinois.
4.Establishment of New Philadelphia
(a)EstablishmentThere is established in the State a unit of the National Park System to be known as the New Philadelphia Historical Park to coordinate— (1)preservation, protection, and interpretation efforts of the Park by the Federal Government, the State, units of local government, and private and nonprofit organizations; and
(2)appropriate management options necessary to ensure the protection, preservation, and interpretation of the many significant aspects of the Park. (b)BoundaryThe Park shall consist of the approximately ___ acres generally depicted as ____ on the map titled ________ and dated ______.
5.Administration
(a)In generalThe Secretary shall administer land within the boundary of the Park in accordance with— (1)this Act; and
(2)the laws generally applicable to units of the National Park System, including— (A)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
(B)chapter 3201 of title 54, United States Code. (b)Cooperative agreementsThe Secretary may enter into cooperative agreements with the State or other public and nonpublic entities, under which the Secretary may identify, interpret, and provide assistance for the preservation of non-Federal land within the boundaries of the Park and at sites in close proximity to the Park, but located outside the boundaries of the Park, including providing for placement of directional and interpretive signage, exhibits, and technology-based interpretive devices.
(c)Acquisition of landThe Secretary may acquire for inclusion in the Park any land (including interests in land), buildings, or structures owned by the State or any other political, private, or nonprofit entity by donation, transfer, exchange, or purchase from a willing seller. (d)Technical and preservation assistanceThe Secretary may provide public interpretation and technical assistance for the preservation of historic structures of, the maintenance of the cultural landscape of, and local preservation planning for, related historic and cultural resources within the boundaries of the Park.
(e)Management planNot later than 3 fiscal years after the date on which funds are first made available to carry out this Act, the Secretary, in consultation with the State, shall complete a general management plan for the Park in accordance with— (1)section 100502 of title 54, United States Code; and
(2)any other applicable laws. (f)No buffer zone createdNothing in this Act, the acquisition of the land or an interest in land authorized by this Act, or the management plan for the Park shall be construed to create buffer zones outside of the Park. That activities or uses can be seen, heard, or detected from the acquired land shall not preclude, limit, control, regulate, or determine the conduct or management of activities or uses outside of the Park.
(g)Eminent domain or condemnationIn carrying out this Act, the Secretary of the Interior may not use eminent domain or condemnation. (h)EffectNothing in this Act modifies any authority of the Federal Government to carry out Federal laws on Federal land located in the Park.

